                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             HOT SPRINGS DIVISION

SHANNON GODWIN                                                              PLAINTIFF

vs.                              Civil No. 6:18-cv-6018

NANCY A. BERRYHILL                                                         DEFENDANT
Acting Commissioner, Social Security Administration


                                       JUDGMENT

       Comes now the Court on this the 19th day of March 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.

                                                            Barry A. Bryant
                                                          /s/
                                                          HON. BARRY A. BRYANT
                                                          U. S. MAGISTRATE JUDGE
